                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jeremy Eastep, Individually and on            )
Behalf of All Others Similarly Situated,      )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
KRH, Inc.,                                    )       Case No. 1:19-cv-004
                                              )
               Defendant.                     )


       On January 23, 2020, defendant filed an “Unopposed Motion for Amended

Scheduling/Discovery Plan.” The court GRANTS defendant’s motion (Doc. No. 59) and AMENDS

the pretrial deadlines as follows:

       1.      The parties shall have until June 6, 2020, to complete fact discovery and to file

               discovery motions.

       2.      The parties shall have until June 6, 2020, to complete discovery depositions of expert

               witnesses.

       3.      The parties shall have until May 6, 2020, to disclose the identity of experts and their

               reports regarding the issue of damages.

       4.      The parties shall have until July 13, 2020, to file threshold motions.

       5.      The parties shall have until July 23, 2020, to file dispositive motions.

       IT IS SO ORDERED.

       Dated this 5th day of February, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
